Citation Nr: 9924141	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-30 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for dermatomycosis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim for an 
increased rating for dermatomycosis.  A notice of 
disagreement was filed in August 1997.  In September 1997, a 
statement of the case was issued and a substantive appeal was 
submitted.  In February 1998, a personal hearing was 
conducted at the RO.  A hearing at the RO before a member of 
the Board was scheduled for May 1999, but the veteran failed 
to appear.  

In December 1990 and September 1995, the RO denied the 
veteran's claim of service connection for alopecia areata.  
In February 1999, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  A 
review of the claims folder shows that the veteran has not 
filed a notice of disagreement with that determination, 
therefore the matter is not before the Board at this time.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected dermatomycosis is 
currently inactive and is shown only by thickened, yellow 
toenails.  

CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
dermatomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.103, 4.7, Diagnostic Codes 7800, 
7801, 7802, 7805, 7806, 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that the veteran suffered 
from rashes on his groin area, thighs, and perianal area.  He 
was also diagnosed with athletes' foot, cellulitis of the 
right leg and dyshidrosis of the feet secondary to the 
cellulitis.  

On VA examination of June 1970, the examiner diagnosed 
dermatomycosis.  The examiner noted that the condition 
affected both feet, right thigh, both groins, peri-anal 
region and scrotum.

By rating action of August 1970, service connection was 
granted for dermatomycosis of both feet, right thigh, both 
groins, perianal area, and scrotum.  The disability was rated 
as 10 percent disabling.  

VA outpatient treatment records dated in the 1970s, reflect 
the veteran's complaints of rashes and itching in the groin 
area and on his thighs.  On VA examination of April 1977, the 
examiner diagnosed dermatomycosis of the feet, right thigh 
and groin.  Photographs of the affected areas were attached 
to the report.  

In an April 1984 letter, Dr. Haskell M. Rosenbaum reported 
that he saw the veteran on four occasions between April and 
October 1977 when he treated him for tinea pedis and cruris.  
VA outpatient treatment notes show that in 1985 and 1986, the 
veteran continued to seek treatment for his service-connected 
skin condition.  Treatment for chronic dermatitis of the 
groin area in September 1987 was noted in records from Dr. 
Jeffrey Alters.  

On VA Agent Orange examination of October 1994, the examiner 
diagnosed dermatologic conditions such as alopecia, eczema, 
prurigo nodulare and lichen simplex chronicus.  It was 
indicated that the veteran continued to have tinea cruris and 
pedis and was seen on multiple occasions.    

References to dermatitis appear in VA records dated in 1995.  
Records dated in June 1997 reflect that the veteran had 
rashes on his legs and back since March 1997, and has had 
eruptions since the late 1960s.  The lesions were pruritic 
and were treated with topical or systemic therapy.  Since 
March 1997, he had a patch on his posterior neck and 
treatment with topical steroids helped.  The examiner noted 
the following findings: posterior scalp pink-red patch 
blancheable on occiput with epidermal changes; follicular 
papules with some follicular pustules on lateral thighs, 
upper back and chest; patchy alopecia on scalp; left angle of 
mouth macerated; and no comedones.  The examiner reported an 
assessment of port wine stain versus dermatitis, and doubted 
that there was angiosarcoma; folliculitis; alopecia areata; 
and angular cheilitis.

In February 1998, the veteran testified that he experiences 
constant itching, and that he wakes up at night scratching.  
He even scratches during the day.  He does not go swimming 
because he worries about sunburn, and is self conscious of 
the scars on his legs.  He also noted that saltwater and 
chlorine burn his skin.  He uses one type of medication for 
the groin, buttock and sores.  He mentioned that he had a 
sore on his finger that was starting to scar.  He goes to VA 
for dermatology appointments on a monthly basis.  He 
mentioned that at one time he was told that he had Agent 
Orange dermatitis.  He also noted that cancer was suspected 
and that biopsies of the groin area and of the area in the 
back of his neck were taken.  The veteran also offered 
testimony regarding his hair loss.  At that time, he had 
sores on his legs.  The sores are red and raised, and they 
become inflamed and infected.  They do not drain.  He uses 
the prescribed cream on them three times a day.  When he does 
not use the cream, it spreads.  He pointed out that when he 
does not use it on his groin area, he cannot walk.  During 
periods of warm weather, he stays home and remains nude to 
keep air on the affected areas.  He also uses a cold 
washcloth.  The cream helps at these times as well.  When it 
dries, it looks scaly.  The sores stay red when he does not 
use the cream.  He mentioned that the condition has spread.  

On VA examination of August 1998, the examiner noted the 
following: yellow thickened toenails bilaterally; over the 
abdomen, one perifollicular erythematous papule and 
hyperpigmented perifollicular macules over the thighs; 
bitemporal alopecia over the scalp and patches of alopecia 
over the back of the scalp and forearms; and the groin and 
perianal areas were clear in addition to the feet.  The 
examiner diagnosed alopecia areata in addition to male 
pattern baldness, folliculitis with post-inflammatory 
hyperpigmentation, and onychomycosis of the toenails.  The 
examiner found that there was no evidence of tinea on the 
remaining surface area.  The veteran was to continue using 
the Clindamycin solution to the abdomen and thigh, and was to 
return in six weeks for steroid injections of the scalp.  


II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for dermatomycosis, 
rated 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (1998).  Diagnostic Code (DC) 
7813 contemplates dermatophytosis, and is rated as eczema 
under DC 7806.  Under DC 7806, a 10 percent rating is 
assigned for the condition with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is assigned for the condition with 
exudation or itching constant, extensive lesions, or marked 
disfigurement. 

In this case, the evidence demonstrates that the veteran has 
recently been suffering folliculitis, which affects an 
extensive area since it has been found on the thighs, groin 
area, perianal area and scrotum.  He has been treated with 
systemic antibiotics.  The veteran has also mentioned that 
the areas constantly itch and that he uses a prescribed cream 
to treat the condition.  However, his folliculitis is a 
bacterial condition for which service connection is not in 
effect, and cannot be considered in rating his service-
connected dermatomycosis, a fungal condition.  The medical 
evidence shows the fungal condition is inactive, the only 
sign being thickened and yellowed toenails (onychomycosis).  
This does not involve an exposed surface or extensive area, 
nor does it cause exfoliation, exudation, or itching.  
Therefore, the evidence as a whole does not show that the 
disability picture more nearly approximates the criteria for 
a 30 percent rating.  38 C.F.R. § 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available DCs and the medical evidence of record, the 
Board finds that DCs other than 7813, do not provide a basis 
to assign an evaluation higher than the 10 percent rating 
currently in effect.  

Given the affected areas, it is reasonable to conclude that 
the service-connected skin condition at issued does not 
involve disfiguring scars of the head, face or neck, as 
contemplated by DC 7800.  Also, the skin condition has not 
been described as similar to third or second degree burn 
scars (DCs 7801, 7802), or scars that limit the function of 
the affected area (DC 7805).  Therefore, the DC currently 
applied and the assigned rating adequately represent the 
disability and its degree.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to an evaluation greater than 10 percent for 
service-connected dermatomycosis has not been established, 
and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

